     Case 1:08-cr-00091-HSO-RHW Document 197 Filed 01/12/21 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA                 §
                                         §
                                         §
v.                                       §    Criminal No. 1:08cr91-HSO-RHW-5
                                         §
                                         §
DERRELL MCDOUGAL                         §




     ORDER DENYING WITHOUT PREJUDICE DEFENDANT DERRELL
      MCDOUGAL’S MOTION [186] FOR COMPASSIONATE RELEASE

      BEFORE THE COURT is Defendant Derrell McDougal’s Motion [186] for

Compassionate Release. For the reasons that follow, the Motion should be denied

without prejudice for failure to exhaust administrative remedies.

                                 I. BACKGROUND

      Pursuant to a Plea Agreement [80] with the Government, on October 27,

2008, Defendant Derrell McDougal (“Defendant” or “McDougal”) pleaded guilty to

Count 1 of the Indictment in this case, which charged that McDougal and his co-

Defendants,

      did knowingly and willfully conspire and agree with each other and with
      others known and unknown to the Grand Jury, to knowingly and
      intentionally possess with intent to distribute more than 50 kilograms
      of a mixture or substance containing a detectable amount of marijuana,
      a Schedule I(c) non-narcotic drug controlled substance, as prohibited by
      Section 841(a)(1), Title 21, United States Code.

      All in violation of Section 846, Title 21, United States Code.

Indictment [19] at 1.
     Case 1:08-cr-00091-HSO-RHW Document 197 Filed 01/12/21 Page 2 of 5




       On January 16, 2019, the Court sentenced McDougal to a 240-month term of

imprisonment as to Count 1, followed by three years of supervised release. See Jan.

16, 2019, Min. Entry; J. [95] at 2-3. On February 17, 2016, the Court entered an

Order [172] reducing McDougal’s sentence to 235 months under 18 U.S.C.

§ 3582(c)(2). See Order [172] at 1. McDougal is presently incarcerated at Federal

Correctional Institution (“FCI”) Beaumont in Beaumont, Texas. See Envelope [186-

1] at 1.

       On November 23, 2020, McDougal filed a pro se Motion [186] for

Compassionate Release. McDougal states that he has served over 12 years of his

term of incarceration and seeks compassionate release due to the COVID-19

pandemic. See Mot. [186] at 1-2. According to McDougal, he suffers from

“extremely high blood pressure,” takes three different medications daily, and is

considered “high risk in regards to the COVID-19 virus.” Id. at 2.

       The Government opposes McDougal’s Motion, arguing that it should be

denied without prejudice because McDougal has failed to exhaust administrative

remedies. See Resp. [191] at 7-14. In the event the Court reaches the merits of

McDougal’s Motion, the Government takes the position that it should be denied

because McDougal has not demonstrated any extraordinary and compelling reasons

warranting a sentence reduction, because he poses a significant danger to the safety

of the community, and because the factors set forth at 18 U.S.C. § 3553(a) weigh

against his release. See id. at 14-18.




                                          2
     Case 1:08-cr-00091-HSO-RHW Document 197 Filed 01/12/21 Page 3 of 5




                                  II. DISCUSSION

      18 U.S.C. § 3582(b) provides that a judgment of conviction constitutes a final

judgment, although it can be modified pursuant to the provisions of 18 U.S.C.

§ 3582(c). At issue in this case is a requested modification under § 3582(c)(1)(A)(i),

which states in relevant part as follows:

      The court may not modify a term of imprisonment once it has been
      imposed except that—
      (1)   in any case—
            (A)   the court, upon motion of the Director of the Bureau of
                  Prisons, or upon motion of the defendant after the
                  defendant has fully exhausted all administrative rights to
                  appeal a failure of the Bureau of Prisons to bring a motion
                  on the defendant’s behalf or the lapse of 30 days from the
                  receipt of such a request by the warden of the defendant’s
                  facility, whichever is earlier, may reduce the term of
                  imprisonment (and may impose a term of probation or
                  supervised release with or without conditions that does not
                  exceed the unserved portion of the original term of
                  imprisonment), after considering the factors set forth in
                  section 3553(a) to the extent that they are applicable, if it
                  finds that--
                  (i)     extraordinary and compelling reasons warrant such
                          a reduction . . . .

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

      This statute provides “two routes a defendant’s motion can follow to be

properly before the court. Both routes begin with the defendant requesting that ‘the

Bureau of Prisons’ ‘bring a motion on the defendant’s behalf.’” United States v.

Franco, 973 F.3d 465, 467 (5th Cir. 2020), cert. denied, No. 20-5997, 2020 WL

7132458 (U.S. Dec. 7, 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)). While the United

States Court of Appeals for the Fifth Circuit has found that this procedural

requirement is not jurisdictional, it is nevertheless mandatory. Id.
                                            3
     Case 1:08-cr-00091-HSO-RHW Document 197 Filed 01/12/21 Page 4 of 5




      McDougal represents that he asked the Warden in July 2020 “through Corr-

links, staff messaging e-mail, to file a motion to the courts on [his] behalf” and

received no response. Mot. [186] at 2. However, McDougal has not presented any

evidence that he submitted a request for compassionate release to the Warden of his

facility before filing the present Motion [186], or that he has fully exhausted his

administrative remedies with the Bureau of Prisons prior to filing the Motion. See

18 U.S.C. § 3582(c)(1)(A)(i); see also Dec. 2, 2020, Text Order (stating that

“[p]ursuant to 18 U.S.C. § 3582(c)(1)(A), all Defendants seeking compassionate

release are required to file affidavits and/or documentary evidence demonstrating

that they have exhausted all available remedies with the Bureau of Prisons prior to

seeking compassionate release,” and warning that “[f]ailure to properly support a

Motion for Compassionate Release may result in denial of all relief requested in the

Motion”).

      McDougal has not presented any evidence to show that he exhausted his

administrative remedies under the statute, and the Government seeks denial of

McDougal’s Motion for failure to exhaust. McDougal’s Motion [186] for

Compassionate Release is not well taken and should be denied without prejudice for

failure to exhaust administrative remedies. See 18 U.S.C. § 3582(c)(1)(A)(i); Franco,

973 F.3d at 467.




                                           4
    Case 1:08-cr-00091-HSO-RHW Document 197 Filed 01/12/21 Page 5 of 5




                             III. CONCLUSION

     IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant

Derrell McDougal’s Motion [186] for Compassionate Release is DENIED

WITHOUT PREJUDICE for failure to exhaust administrative remedies.

     SO ORDERED AND ADJUDGED, this the 12th day of January, 2021.


                                   s/ Halil Suleyman Ozerden
                                   HALIL SULEYMAN OZERDEN
                                   UNITED STATES DISTRICT JUDGE




                                      5
